  Case 3:19-cv-00423 Document 111 Filed 07/21/21 Page 1 of 4 PageID #: 2427




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT HUNTINGTON

 HERSHEL WOODROW "WOODY"
 WILLIAMS,

                                      Plaintiff,
                                                    Civil Action No. 3:19-CV-00423
 v.                                                 Honorable Judge Johnston

 BRYAN MARK RIGG, an individual;
 STACKPOLE, INC., a Pennsylvania
 Corporation; and THE ROWMAN &
 LITTLEFIELD PUBLISHING GROUP,
 INC., a Delaware Corporation,

                                   Defendants.


           BRYAN MARK RIGG’S MOTION FOR SUMMARY JUDGMENT

       Bryan Mark Rigg, Defendant, by and through undersigned counsel, hereby moves this

Court for summary judgment in his favor pursuant to Federal Rule of Civil Procedure 56. The

Memorandum of Law in support of this Motion is filed concurrently herewith.

       WHEREFORE, Defendant respectfully prays that this Court issue an Order granting

summary judgment in his favor and awarding such other relief as it deems just and proper.

Respectfully submitted,

 /s/ Thomas M. Hancock
Thomas M. Hancock (WV Bar No. 10597)
Alexander C. Frampton (WV Bar No. 13398)
NELSON MULLINS RILEY &
SCARBOROUGH LLP
949 Third Ave., Suite 200
Huntington, WV 25701
Phone: (304) 526-3500
Email: tom.hancock@nelsonmullins.com
Email: alex.frampton@nelsonmullins.com
  Case 3:19-cv-00423 Document 111 Filed 07/21/21 Page 2 of 4 PageID #: 2428




And

Geoffrey Scott Harper (pro hac vice forthcoming)
WINSTON & STRAWN LLP
2121 N. Pearl St., Suite 900
Dallas, TX 75201
Phone: (214)453-6476
Email: gharper@winston.com
COUNSEL FOR DEFENDANT BRYAN
MARK RIGG
  Case 3:19-cv-00423 Document 111 Filed 07/21/21 Page 3 of 4 PageID #: 2429




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                AT HUNTINGTON

 HERSHEL WOODROW "WOODY"
 WILLIAMS,

                                       Plaintiff,
                                                      Civil Action No. 3:19-CV-00423
 v.                                                   Honorable Judge Johnston

 BRYAN MARK RIGG, an individual;
 STACKPOLE, INC., a Pennsylvania
 Corporation; and THE ROWMAN &
 LITTLEFIELD PUBLISHING GROUP, INC.,
 a Delaware Corporation,

                                    Defendants.


                                CERTIFICATE OF SERVICE

       The undersigned attorney hereby certifies that a true and correct copy of the foregoing

“Bryan Mark Rigg’s Motion for Summary Judgment” was served via the CM/ECF system on

the 21st day of July, 2021, which will send notice to the following participants:


              J.H. Mahaney
              Brittany S. Given
              Dinsmore & Shohl LLP
              611 Third Avenue
              Huntington, WV 25701



 /s/ Thomas M. Hancock
Thomas M. Hancock (WV Bar No. 10597)
Alexander C. Frampton (WV Bar No. 13398)
NELSON MULLINS RILEY & SCARBOROUGH LLP
949 Third Ave., Suite 200
Huntington, WV 25701
Phone: (304) 526-3500
Email: tom.hancock@nelsonmullins.com
Email: alex.frampton@nelsonmullins.com
  Case 3:19-cv-00423 Document 111 Filed 07/21/21 Page 4 of 4 PageID #: 2430




And


Geoffrey Scott Harper (pro hac vice forthcoming)
WINSTON & STRAWN LLP
2121 N. Pearl St., Suite 900
Dallas, TX 75201
Phone: (214) 453-6476
Email: gharper@winston.com
